DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-12, and 14-19, in the reply filed on 5/6/2021 is acknowledged.
Drawings
The drawings are objected to because it appears that in fig.9 the labels for 906 and 912 have been reversed. Par.54 of the specification refers to 906 as the pore size for the rhombic octahedron (RD+8) but 906 is pointing to a solid line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of internal struts within the first structure" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of “substantially equal” is unclear.
Claim 1 recites the limitation "the plurality of internal struts" in line 12.  It is unclear which plurality of internal struts this refers to since there is a plurality of internal struts recited in line 4 and a plurality of internal struts within the first structure in lines 7-8.
Claim 1, lines 15 and 16 recite “each structure” and line 16 recites “the structure”, however, a porous three-dimensional structure, a first structure, and a plurality of second structures are all claimed, therefore it is unclear which “each structure” and “the structure” refer to. It appears these may be referring to --each second structure-- and --the second structure-- and the claims have been examined as such.
1 recites the limitation "the ratio" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 2 recites “each structure” and lines 2-3 recite “the structure”, however, a porous three-dimensional structure, a first structure, and a plurality of second structures are all claimed, therefore it is unclear which “each structure” and “the structure” refer to. It appears these may be referring to --each second structure-- and --the second structure-- and the claims have been examined as such.
Claim 7, line 2 recites “each structure” and lines 2-3 recite “the structure”, however, a porous three-dimensional structure, a first structure, and a plurality of second structures are all claimed, therefore it is unclear which “each structure” and “the structure” refer to. It appears these may be referring to --each second structure-- and --the second structure-- and the claims have been examined as such.
Claim 12 recites the limitation "the number of the lattice struts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the plurality of internal struts" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ratio" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the window size of each opening of the second structure" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Openings are only defined for “the number of lattice struts” and “the plurality of internal struts” which are each also indefinite since they lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. 2018/0228613 (hereafter referred to as Jones).
Regarding claims 1 and 7, Jones discloses an orthopaedic prosthetic component, comprising a porous three-dimensional structure shaped to be implanted in a patient's body (at least figs.6, 27, and 28), the porous three-dimensional structure comprising a plurality of connected unit cells (see the large outer cube of figs. 1-5 which is considered a unit cell), at least one unit cell comprising a plurality of lattice struts (considered the outer struts of the outer cube of figs. 1-5) and a plurality of internal struts (considered the inner struts of the cube of figs. 1-5), wherein the at least one unit cell includes a first structure comprising the plurality of lattice struts (the outer frame of figs. 1-5), and a plurality of second structures formed out of the plurality of internal struts within the first structure and a number of the lattice struts (second structures are considered the smaller cubes within the outer first structure), each second structure having an internal volume that is substantially equal to the internal volumes of the other second structures (they are all cubes equal in volume), and wherein the number of the lattice struts and the plurality of internal struts define a plurality of openings in the porous three-dimensional structure, each opening of the plurality of openings having a window size, and the internal volume of 
Regarding claim 2, see par.112 for a density of 32-38 percent which means a porosity of 62-68%.
Regarding claim 3, see figs. 27 and 28 which show solid portions at the perimeter and posterior portions of the device wherein the porous 3D structure is attached to the solid portions/base.
Regarding claims 12 and 15 (as best understood), Jones discloses an orthopaedic prosthetic component, comprising a porous three-dimensional structure shaped to be implanted in a patient's body (at least figs.6, 27, and 28), the porous three-dimensional structure comprising a plurality of unit cells (see the large outer cube of figs. 1-5 which is considered a unit cell), wherein each unit cell comprises a first structure having a first geometry and comprising a plurality of first struts (the first struts are considered the outer struts forming the outer cubic geometry as shown in figs. 1-3), and a second structure having a second geometry (a smaller cube within the outer cube of figs. 1-3) and comprising a plurality of second struts connected to a number of the plurality of first struts to form the second structure, wherein each second structure has a pore size (considered the diameter of a sphere which fits within one of the smaller cubes of figs. 1-3), the number of the first/lattice struts and a plurality of internal struts define a plurality of openings in the porous three-dimensional structure, each opening of the plurality of openings having a window size (considered the length of a small cube), and a ratio of the pore size of each second structure to a window size of an opening of the second structure is in a range of 1.00 to 2.90 (figs. 1-5). The pore size to window size for a cube has a ratio of 1.00 since the diameter of the largest sphere that fits within a cube (pore size) is equal to a length of the cube (window size).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 1 and 3 above, and further in view of Landon et al. 2012/0321878 (hereafter referred to as Landon). Jones discloses the invention substantially as claimed and as discussed above. Jones further discloses the porous structures are suitable for use in bone replacement implants (par.47), however, Jones does not disclose that the prosthetic component further comprises a solid base wherein the base includes a platform and a stem extending away from the platform, the stem extending through the porous three-dimensional structure.
Landon teaches an orthopedic component, in the same field of endeavor, wherein a base includes a platform 2606 and a stem (see the left spike/stem in fig.26A) extending away from the platform, the stem extending through a porous three-dimensional structure 2602 for the purpose of providing a tibial surface replacement with a porous coating (par.113) suitable for tissue-ingrowth (par.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the tibial component as taught by Landon to combine with the porous three-dimensional structure of Jones in order to provide a tibial component which promotes bone .

Allowable Subject Matter
Claims 6, 8-11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claim 14, while similar to claim 6, depends from claim 12 which contains too many indefinite issues to determine whether claim 14 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the combination of the geometries of claims 8-11 and 18 with the claimed ratio range. The prior art further does not disclose the specific range claimed in claim 6. The rejections rely on a cubic geometry for the second structures, which have a ratio of 1. Therefore, there is no reason to modify a cubic structure to have a ratio in the range of 1.50 to 1.60 and the prior art does not disclose this range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774